DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
Figures 1-4b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Further, the drawings are objected to because fig. 8 illustrates the front surface 15 of the panel being parallel with a vertical plane, whereas the specification states that a “"Horizontal plane" relates to a plane, which is parallel to the front [surface]. Directly adjoining upper parts of two neighboring joint edges of two joined floor panels together 20 define a "vertical plane" perpendicular to the horizontal plane.” The horizontal and vertical planes cannot be the same or parallel. Applicant is reminded that if changes are made to the drawings, the specification should also be amended to reflect those changes, when necessary.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.
Abstract
The abstract is objected to because the phrase “a floor panels” in line 1 should read ‘floor panels’. Correction is required.
Specification
The disclosure is objected to because of the following informalities:
Every recitation of “fibre” should read ‘fiber’ (pg. 1, lns. 9, 12-14 and pg. 3, ln. 20).
The term “aluminium” should read ‘aluminum’ (pg. 1, ln. 19).
The phrase “front side” should read ‘front surface’ (pg. 2, ln. 18).
Each recitation of “by “___” is meant…” and “by “___”…” should read, for example, ‘“___” means…’ (pg. 3, lns. 1-10). As one example, the recitation “By “vertical locking” is meant…” should read ‘“Vertical locking” means…’
Each recitation of “centre” should read ‘center’ (pg. 3, lns. 4-5; pg. 14, lns. 11, 13; pg. 26, lns. 2, 5; pg. 27, lns. 25, 27; pg. 32, lns. 9, 12; and pg. 34, lns. 13, 17).
The phrase “This conclude” should read, for example, ‘The definitions conclude’ (pg. 3, ln. 13).
The term “tonuge” should read ‘tongue’ (pg. 6, ln. 2).
It appears “FIGS. 4A” and “FIGS. 4B” should read ‘FIG. 4A’ and ‘FIG. 4B’ (pg. 9, ln. 6; pg. 9, lns. 24-25).
The phrase “FIG.4A shows a vertical cross section of the floor panel is shown…” should read ‘FIG.4A shows a vertical cross section…’ (pg. 9, ln. 9).
The recitation “a horizontal locking of the floor panels 10', 20' transversely of the joint edge is obtained if the panels are pulled apart” should read ‘a horizontal locking of the floor panels 10', 20' transversely of the joint edge is obtained’, since if they are pulled apart they are not locked (pg. 9, lns. 21-23).
Each recitation of “including not limited to” should read ‘including but not limited to’ (pg. 12, lns. 8, 14).
The recitation “panel The…” should read ‘panel. The…’ (pg. 15, ln. 23).
The recitation “groove 13j.The…” should read ‘groove 13j. The…’ (pg. 17, ln. 4; there is a similar issue in ln. 15).
The phrase “the pair lip portions” should read ‘the pair of lip portions’ (pg. 18, ln. 2).
The phrase “in locking position” should read, for example, ‘in the locking position’ (pg. 19, ln. 2; pg. 20, lns. 6, 11, 14; pg. 22, lns. 21, 24).
The recitation “and and/or” should read ‘and/or’ (pg. 20, ln. 9).
The recitation “the entire, or the entire circumference of the panel. A continuous seal along the circumference” should read ‘the entire perimeter of the panel. A continuous seal along the perimeter’ (pg. 20, lns. 16-17).
The phrase “plastics, other…” should read ‘plastics, but other…’ (pg. 21, ln. 13).
The phrase “in particular configured to continuously along all the edges of the panel,” should be deleted or should state explain what it is configured to continuously do.
The term “forms” should read ‘form’ (pg. 29, ln. 5).
The phrase “Method for” should read ‘A method for’ (pg. 29, ln. 12).
The phrase “relative a” should read ‘relative to a’ (pg. 30, ln. 22; pg. 31, ln. 14; pg. 32, ln. 27; pg. 33, ln. 14).
In the interest of time, the above list is not conclusive. The examiner has merely provided a list of objections that are representative of the other types of objections not listed. Applicant is required to review the entire specification and correct all the spelling and grammatical errors.
Claim Objections
Claims 1-2, 4-8 and 10 are objected to because of the following informalities:
Regarding claim 1: the phrase “panel vertical locking” (ln. 25) should read ‘panel for vertical locking’.
The phrase “second locking system” should read “second mechanical locking system” to be consistent with the preamble and first mechanical locking system. 
The term “tonuge” (second to last line) should read ‘tongue’.
Regarding claims 1-2 and 7-8: each recitation of the phrase “relative a” should read ‘relative to a’. For ease of finding said limitation in claim 1, it appears in lines 34 and 35.
Each limitation of “the floor panel” should read ‘the building panel’ to be consistent with the preamble of claim 1. For ease of finding said limitation in claim 1, it appears in line 34.
Regarding claims 1, 5-6 and 11-12: each recitation of the phrase “the panel” should read ‘the building panel’ as recited in the preamble of claim 1 to eliminate any potential confusion about which panel is being referred to, since there are so many different panels being referred to in the claims.
Regarding claims 2 and 7: the phrase “a feeding direction” should read ‘the feeding direction’ since a feeding direction is already recited in claim 1.
Regarding claim 4: the phrase “be least” should read ‘be at least’.
Regarding claims 4 and 10: the term “discs” should read ‘disks’ for consistency sake since the term “disc” was initially used in the claims. 
The phrase “each tool set” should read ‘each of the respective tool sets’ to be consistent with claim 3.
Lastly, the term “centre” should read ‘center’.
______________________________________
Appropriate correction for the above list of issues is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 1: it is unclear if the “locking element” in line 13 is the same as that in line 9. It is being interpreted to be the same.
It is unclear if the “adjacent panel” in lines 13 and 25 is one of the “adjacent panels” in line 7. It is being interpreted as one of them.
It is unclear if the “two adjacent building panels” in lines 16-17 are the same as the “adjacent panels” in line 7. 
It is unclear which of the building panel, or the adjacent panels, the phrase “the panel” in line 29 is referring to. It is being interpreted to be the building panel.
It is unclear if the “second upper edge surface” in line 29 is the same as that in line 11. It is being interpreted to be the same.
It is unclear if the “adjacent panel” in line 31 is one of the “adjacent panels” of line 7 or of the “two adjacent building panels” of lines 16-17, or the same as the “adjacent panel” line 25, or additional? It is being interpreted as one of the adjacent panels of line 7.
It is unclear if the “common rotary shaft” of line 38 is additional to that in line 37. It is being interpreted to be additional.
It is unclear if the “locking element” in line 40 is referring to the building panel of the preamble or the adjacent panel in line 13.
It is unclear if the “forming with the first tool set” in line 43 is subsequent to or the same as the “forming by the first tool set” in line 39. It is being interpreted to be the same step.
It is unclear if the “forming with the second tool set” in line 48 is subsequent to or the same as the “forming with the second tool set” in line 46. It is being interpreted to be the same step.
Regarding claim 2: it is unclear if “the floor panel” is intended to be one of the building panel or the adjacent panels. It is being interpreted as the building panel.
It is unclear if the “common rotary shaft” in line 6 is additional to that in line 5, and it is unclear if the one in line 5 is additional the one(s) recited in claim 1.
Regarding claim 3: it is unclear if the “respective tool set” is one of the first, second, third, and fourth tool sets, or additional. It is being interpreted as one of them.
Regarding claim 7: it is unclear if the “first tool set”, the “second tool set”, the “first and second tool member[s]”, and the “common rotary shaft[s]”, are additional to those of claim 1. They are being interpreted to be additional.
Regarding claim 8: it is unclear if the “common rotary shaft” is the same as one of those in claim 7.
There is no antecedent basis in the claim for the following features of the “second edge”:
“the locking groove”
“the locking groove surface”
“the second locking tongue”
“the locking tongue”
“the first upper lip portion”
Regarding claim 9: there is no antecedent basis in the claim for “the…third tool members”.
It is unclear if the “respective tool set” is one of the first, second, third, and fourth tool sets for forming the first and second edges of the building panel, or additional. It is being interpreted as one of them.
Regarding claim 11: there is no antecedent basis in the claim for “the third tool set”.
Regarding claim 12: there is no antecedent basis in the claim for “the fourth tool set”.
Double Patenting
Applicant is advised that should claims 5-6 be found allowable, claims 11-12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the objections, and rejections under 35 U.S.C. 112(b), set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1: Boo et al. (US 2009/0193748 A1) discloses a building panel comprising:
a first mechanical locking system at opposite third and fourth edges (see annotated fig. 16c of Boo below), the mechanical locking system comprising
a first pair of horizontal locking surfaces (181, 182) in the third edge and a second pair of horizontal locking surfaces (183, 184) in the fourth edge for horizontal locking of adjacent panels (1, 1’, figs. 10b, 16b),
the first pair of horizontal locking surfaces (181, 182, fig. 16c below) comprising a first upper edge surface (182) of the panel and a locking element surface (181) provided on a locking element (13b) protruding from a locking strip (13a),
the second pair of horizonal locking surfaces (183, 184) comprising a second upper edge surface (184) and a locking groove surface (183) provided by a locking groove (14g) configured to receive the locking element (13b) in response to a folding movement of the adjacent panel (1, fig. 16b) for horizontal locking of the panels (1, 1’) from parting away from each other,
a second locking system (fig. 12a) at respective parallel and opposite first and second edges (A, B, fig. 12c), configured to cooperate for horizontal and vertical locking of two adjacent building panels (1, 1”, fig. 11c),
a first pair of vertical locking surfaces (139, 185, fig. 16c below) in the third edge and a second pair of vertical locking surfaces (149, 186) in the fourth edge for vertical locking of adjacent panels (1, 1’, fig. 16b),

    PNG
    media_image1.png
    371
    589
    media_image1.png
    Greyscale

Annotated Figure 16c of Boo


the first pair of vertical locking surfaces (139, 185, fig. 16c above) comprising a first lower lip portion (139) disposed below said first upper edge surface (182) and a tongue groove surface (185) provided by a tongue groove (13j) configured to receive a locking tongue (14h) of a fourth edge of an adjacent panel (1’) for vertical locking of the adjacent panel in a direction along the normal of a front surface of the panel (1),
the second pair of vertical locking surfaces (149, 186, fig. 16c above) comprising an upper surface (186) of the locking tongue (14h) and a first upper lip portion (149) disposed between a front surface of the panel (1, fig. 16b) and the locking tongue (14h, fig. 16c above) and below the second upper edge surface (184);
the first lower lip portion (139) being configured to cooperate with the first upper lip portion (149) provided below the second upper edge surface (184) of an adjacent panel for vertical locking of the panels when said third and fourth edges are assembled in locking position (see fig. 16b).
Boo is silent regarding a method for producing said first and second mechanical locking systems in the building panel, the method comprising:
displacing the floor panel in a feeding direction with its third edge relative a first tool set and relative a second tool set;
the first tool set comprising a first and second tool member arranged on a common rotary shaft; the second tool set comprises a first and second tool member arranged on a common rotary shaft;
forming by the first tool set, at least part of the locking element and at least part of the locking strip; wherein forming at least part of the locking element comprises forming at least part of the locking element surface;
forming with the first tool set, at least part of locking strip, the first upper edge surface and the first lower lip portion forming with the second tool set, at least a part of the locking element;
forming with the second tool set, at least part of the tongue groove, wherein forming at least part of the tongue groove comprises forming at least part of the tongue groove surface.
However, in the same field of endeavor, Pervan et al. (US 2019/0262915 A1) teaches a method for producing first and second mechanical locking systems in a building panel (see figs. 5A-5D), the method comprising:
displacing the floor panel (1, 1’, fig. 5A) in a feeding direction with its third edge relative a first tool set (63, fig. 5D) and relative a second tool set (61, fig. 5B);
the first tool set (63) comprising a first and second tool member arranged on a common rotary shaft (¶ [0040]); the second tool set (61) comprises a first and second tool member (TB1, TB2, respectively) arranged on a common rotary shaft (¶ [0040]);
forming by the first tool set (63), at least part of a locking element and at least part of the locking strip (see annotated fig. 5D of Pervan below); wherein forming at least part of the locking element comprises forming at least part of the locking element surface (fig. 5D below);

    PNG
    media_image2.png
    247
    474
    media_image2.png
    Greyscale

Annotated Figure 5D of Pervan


forming with the second tool set (61, fig. 5B), at least a part of the locking element (13b, in annotated fig. 5B of Pervan below);
forming with the second tool set (61), at least part of the tongue groove, wherein forming at least part of the tongue groove comprises forming at least part of the tongue groove surface (fig. 5B below).

    PNG
    media_image3.png
    350
    669
    media_image3.png
    Greyscale

Annotated Figure 5B of Pervan

Pervan is silent regarding forming with the first tool set a first upper edge surface and a first lower lip portion. And, it is noted that in order to form the first upper edge surface and the first lower lip portion of the third edge of the panel of Boo using the method of Pervan, modification of the structure of Pervan’s first tool set would be required, which is not allowed since Pervan is not the base reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725       

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725